Citation Nr: 1216883	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  06-29 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California



THE ISSUE

Entitlement to service connection for varicose veins of the bilateral lower extremities. 



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran had active service from January 1970 to January 1994. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision by the RO. 

In January 2012, the Veteran testified at a hearing conducted via videoconferencing equipment from the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, the Board believes that this case must be remanded for further development of the record.  

The records contained in the Veteran's VA claims file indicate that he has applied for disability benefits from the Social Security Administration.  The medical and legal documents pertaining to the Veteran's claim for benefits from the SSA have not been associated with the claims folder; nor does it appear that an attempt has made to procure them. 

Currently, the only evidence of record from the SSA is an excerpt from an undated decision.  This decision lists varicose veins as one of the Veteran's "severe impairments."  Therefore, the possibility that SSA records could contain evidence relevant to the Veteran's claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002). 

VA has a duty to obtain SSA records when they may be relevant to a claim. 38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Because the record indicates that the Veteran has applied for benefits from the SSA, the Board finds that his appeal must be remanded in order to accord the agency of original jurisdiction (AOJ) an opportunity to procure these documents. 38 C.F.R. § 3.159(c)(2) (2011).

Furthermore, the Veteran has been receiving ongoing treatment from VA in San Diego, California.  On Remand, the Veteran's recent treatment records should also be obtained and associated with his claims folder. 38 U.S.C.A. § 5103A(c) (West 2002). See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent)

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask that he identify the names and addresses of all VA and non-VA health care providers who have treated him for the claim varicose veins since September 2009.  The Board is particularly interested in records of pertinent treatment that the Veteran may have received at VA since September 2009. 

After procuring authorization from the Veteran for release of all identified records, as appropriate, the RO should to obtain copies of all such records.  All efforts to obtain such records should be documented in the claims folder. All available records should be associated with the claims folder.

2.  The RO should take all indicated action in order to obtain a copy the SSA decision awarding benefits to the Veteran, as well as  copies of any medical records used in support of that determination.  All such available documents should be associated with the claims folder.  If no such documents are available, that fact should also be noted in the file.

3.  After completing all indicated development, the RO should readjudicate the claim of service connection for varicose veins in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

